Citation Nr: 1536075	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  09-06 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for service-connected renal lithiasis status post lithotripsy.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1996 to May 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
 
The Veteran requested to appear before a member of the Board for a hearing in his January 2009 VA Form 9.  A Board hearing was scheduled for September 2011.  The Veteran notified VA in September 2011 that he wished to cancel his hearing.  The hearing request is withdrawn.  38 C.F.R. § 20.704(e) (2014).  

This issue was before the Board in January 2013.  The Board remanded the issue in order to obtain several missing procedural documents, to obtain outstanding treatment records, and to provide the Veteran with a contemporaneous VA examination.  As discussed below, the Board finds that an additional VA examination is warranted.  Stegall v. West, 11 Vet. App. 268 (1998).       

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, this case was remanded by the Board in January 2013 to associate several missing procedural documents with the record, as well as to obtain outstanding treatment records and to provide the Veteran with a VA examination.  The Board notes that the pertinent procedural documents have since been associated with the paper claims file and the electronic file.  However, the Board notes that the Veteran stated in September 2011 that he visited an emergency room in March 2011 for kidney stones.  Although an emergency department discharge sheet from March 2011 is associated with the claims file, a complete copy of the treatment records from that date are not associated with the claims file.  Upon remand, the March 2011 treatment records should be associated with the claims file, as well as records of any additional pertinent private treatment that the Veteran has received. 

The Board notes that the Veteran was afforded VA examinations in August 2006 and March 2013.  The August 2006 VA examination report noted that the Veteran was "totally asymptomatic at this time."  The March 2013 VA examiner discussed a March 2006 hospitalization report but stated that VA treatment records revealed no complaints or findings of kidney stones.  However, the Board finds that the March 2013 VA examination report is inadequate.  The examiner did not discuss the Veteran's lay statements regarding renal colic and his reports of passing kidney stones every six to nine months.  See January 2009 VA Form 9 and September 2011 lay statement.  Moreover, the examiner did not discuss February 2008, June 2008, and January 2013 VA treatment records which include renal colic in the problem list.  March 2011 and January 2012 VA treatment records also noted renal stones.  Additionally, the examiner did not discuss the March 2011 emergency room discharge record which appears to refer to a ureteral calculus.  As such, the Board finds that a remand is warranted to afford the Veteran an adequate VA examination.     
  
Accordingly, the case is REMANDED for the following action:

1.  Obtain pertinent VA medical records dated since February 2013. 

2.  Request that the Veteran identify any outstanding pertinent private treatment records, to specifically include pertinent treatment records from Fort Walton Beach Medical Center.  The Veteran should also submit an authorization form for the March 2011 emergency room visit.  Take appropriate measures to request copies of any outstanding records and associate the obtained records with the claims file.    

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his condition.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his renal lithiasis.

The examiner is to specifically review the medical evidence of record, to include but not limited to, the March 2006 private treatment record; the March 2011 emergency room record; February 2008, June 2008 and January 2013 VA treatment records which include renal colic in the problem list; and March 2011 and January 2012 VA treatment records which note renal stones.  

The examiner should also consider the Veteran's lay statements that he has renal colic and that he passes kidney stones approximately every six to nine months but that he does not regularly seek treatment when this occurs.  

After an examination of the Veteran and review of the claims file, the examiner should state whether the Veteran has recurrent stone formation requiring diet therapy, drug therapy, or invasive or non-invasive procedures more than two times per year.  The examiner should also state whether the Veteran has an occasional attack of colic, whether he has frequent attacks of colic which require catheter drainage, or whether he has kidney function impaired as a result of frequent attacks of colic with infection.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  

5.  Then readjudicate the appeal.  If the benefit sought remains denied, the Veteran must be furnished a Supplemental Statement of the Case.  The Veteran must be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


